 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SEDRIC EUGENE JOHNSON,                            No. 1:20-cv-00039-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DENY
14   S. PICKERING, et al.,                             PLAINTIFF’S APPLICATION TO PROCEED
                                                       IN FORMA PAUPERIS
15                      Defendants.
                                                       (Doc. Nos. 2, 7)
16

17

18          Plaintiff Sedric Eugene Johnson is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. On January 6, 2020, plaintiff commenced this action by

20   filing a complaint (Doc. No. 1) and a motion to proceed in forma pauperis (Doc. No. 2). The

21   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

22   Local Rule 302.

23          On January 10, 2020, the assigned magistrate judge issued findings and recommendations,

24   recommending that plaintiff’s application to proceed in forma pauperis be denied and that he be

25   required to pay the $400.00 filing fee in full to proceed with this action because: (1) he is subject

26   to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the allegations of plaintiff’s complaint

27   do not satisfy the “imminent danger of serious physical injury” exception to § 1915(g). (Doc.

28   No. 7 at 2.) Those findings and recommendations were served on plaintiff and contained notice
                                                       1
 1   that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.) On

 2   January 24, 2020, plaintiff filed objections to the pending findings and recommendations. (Doc.

 3   No. 9.) However, in his objections, plaintiff merely reiterates his request that he be granted in

 4   forma pauperis status “based off the fact that this case do[es] have merit, in which, as the next

 5   stage of exhausting my administrative remedies beyond the ‘California Department of

 6   Corrections and Rehabilitation . . .” and he is unable to pay the initial filing fee. (Id. at 1–2.)

 7   Accordingly, plaintiff’s objections provide no basis upon which to reject the pending findings and

 8   recommendations. Furthermore, plaintiff’s objections do not address the magistrate judge’s

 9   finding that the allegations set forth in plaintiff’s complaint are insufficient to trigger the

10   “imminent danger of serious physical injury” exception under § 1915(g).

11           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

12   conducted a de novo review of the case. Having carefully reviewed the entire file, including

13   plaintiff’s objections, the undersigned concludes that the findings and recommendations are

14   supported by the record and proper analysis.

15           Accordingly:

16           1.      The findings and recommendations (Doc. No. 7) issued on January 10, 2020, are

17                   adopted in full;

18           2.      In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

19                   pauperis (Doc. No. 2) is denied;

20           3.      Within twenty-one (21) days following service of this order, plaintiff shall pay the
21                   $400.00 filing fee in full to proceed with this action;

22   /////

23   /////

24   /////

25   /////

26   /////
27   /////

28   /////
                                                        2
 1        4.    Plaintiff’s failure to pay the filing fee within the specified time will result in the

 2              dismissal of this action; and

 3        5.    This matter is referred back to the assigned magistrate judge for proceedings

 4              consistent with this order.

 5   IT IS SO ORDERED.
 6
       Dated:   March 13, 2020
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
